UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7761


MICHAEL B. LESANE, a/k/a Michael Bernard Lesane,

                Plaintiff – Appellant,

          v.

WILLIAM   BYERS,    Department  of  Corrections   Director;
ANTHONY J. PADULA, Warden; JAMES DEAN, Major; A. PINKNEY,
Captain; B. DURANT, Lieutenant; SERGEANT EPPS; LIEUTENANT
COMMANDEER; LIEUTENANT GOODMAN; OFFICER LIGHTY, et al;
DOCTOR STEIN; NURSE FULTON; NURSE SCOTT; NURSE FLOYD; NURSE
MCCALLASTER, et al,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:12-cv-00508-JMC)


Submitted:   May 8, 2015                      Decided:   May 20, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael B. Lesane, Appellant Pro Se. David Cornwell Holler, LEE
ERTER WILSON HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael    B.    Lesane       appeals    the    district      court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on   his    42   U.S.C.    § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for   the    reasons      stated     by     the    district    court.

Lesane v. Byers, No. 2:12-cv-00508-JMC (D.S.C. Nov. 3, 2014).

We deny Lesane’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented     in     the   materials       before   this   court     and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2